Citation Nr: 1612574	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  13-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service water contamination at Camp Lejeune or to herbicide exposure.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. He died in September 2003. The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1. The Veteran died in September 2003 from cardiomyopathy, hypertensive type.

2. The Veteran was not service-connected for any disabilities at the time of his death.

3. The Veteran was exposed to water contamination during service at Camp Lejeune.

4. The Veteran was exposed to herbicide agents, including Agent Orange, during service in Vietnam.

5. The Veteran's immediate cause of death was not incurred in or otherwise etiologically related to service, to include as due to in-service water contamination at Camp Lejeune or herbicide exposure in Vietnam. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In a claim for cause of death benefits under 38 U.S.C.A. § 1310, the Court has held that proper Section 5103A(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition, and; (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

First, VA has satisfied its duty to notify the Appellant. In letters dated May 2010 and November 2010, the Appellant was notified of the evidence and information required to substantiate a DIC claim based on a condition that was not service-connected.  

VA also has satisfied its duty to assist the Appellant. The claims file includes the Veteran's service records and private treatment records. Further, the Veteran's claims file was reviewed by two VA examiners in June 2014 and August 2014. The examiners' opinions reflect that the physicians reviewed the Veteran's past medical history and provided opinions supported by rationales such that the Board can render an informed determination. The Board thus finds that the opinions are adequate for adjudicating the appeal. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist under governing laws and regulations sufficient to review the merits of the Appellant's claim.

Legal Criteria and Analysis

The Appellant has claimed that she is entitled to service connection for the cause of the Veteran's death. The Veteran died in September 2003 from cardiomyopathy, hypertensive type. Specifically, the Appellant has asserted two different theories of entitlement: (1) Cause of death due to contaminated water exposure at Camp Lejeune; and (2) cause of death due herbicide exposure in Vietnam. The Veteran was not service-connected for any disability at the time of his death, nor were any claims for service connection pending. 

Having carefully considered the claim in light of the evidence of record, the Board finds that service connection for the cause of the Veteran's death due to contaminated water or herbicide exposure is not warranted.

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease, or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death. See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2015). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3) (2015). 

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, the Board must consider whether there is a reasonable basis for holding that a service-connected condition was of such severity that it had a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. See 38 C.F.R. § 3.312(c)(4) (2015).

The Board first turns to the theory of entitlement due to contaminated water exposure at Camp Lejeune. To that end, VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1957 to 1987. Specifically, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. The contaminated wells supplying the water systems were shut down by February 1985.

Here, the Veteran's service personnel records indicate his presence at Camp Lejeune from November 1966 to January 1967, which falls within the recognized contamination period. As such, the Board must now determine whether the Veteran's cause of death is at least as likely as not the result of exposure to chemical compounds present in the water at Camp Lejeune.

To date, no scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the contamination period developed a particular disease as a result of said service. Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's claimed disease resulted from the service at Camp Lejeune. As such, there are currently no presumptive diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy. 

However, in 2008, the National Academy of Sciences' National Research Council  (NRC) examined the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. NRC identified the following diseases with limited/suggestive evidence of an association to Camp Lejeune: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myleodisplasic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and, neurobehavioral effects.

Here, the Veteran's death certificate lists the immediate cause of death as cardiomyopathy, hypertensive type. This is not one of the diseases identified by NRC as having a known association to the water contamination at Camp Lejeune. 

Further, the Veteran's claim was referred to a subject matter expert of the Camp Lejeune Contaminated Water Project in August 2014. Upon a thorough review of the Veteran's claims file, the clinician reported that there is no evidence of a causal relationship between the chemical contaminants at Camp Lejeune and the development of cardiomyopathy, hypertensive type. The clinician further noted that the Veteran's brief time at Camp Lejeune meant his limited exposure to the water contaminants was well below those levels associated with adverse health conditions. No additional medical evidence of record asserts a link between the Veteran's exposure to water contamination and cardiomyopathy. 

As such, the Board finds no nexus between the Veteran's exposure to water contamination at Camp Lejeune and his cause of death.

The Board now turns to the theory of entitlement due to herbicide exposure in Vietnam. In claims for service connection due to Agent Orange exposure, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to certain herbicide agents, including Agent Orange, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Here, the Veteran's service personnel records indicate his presence in Vietnam during service. Although the Veteran's exact tour dates are unknown, his entire period of service falls within the timeframe for presumptive herbicide exposure. As such, the Board finds that the Veteran was exposed to herbicide agents, including Agent Orange, during service. 

If a veteran was exposed to Agent Orange during service, certain diseases are presumed to have been incurred in-service if they manifest to a compensable degree within specified periods, and even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§3.307(a)(6), 3.309(e) (2015). Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure. Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Here, cardiomyopathy is not among the diseases presumptively linked to herbicide exposure. Although ischemic heart disease is one such presumptive condition, the Veteran's medical records are silent on this condition. Further, the Veteran's claims file was reviewed by a VA clinician in June 2014, who opined that the Veteran's medical records do not support a diagnosis of ischemic heart disease prior to his death. In doing so, the clinician noted that the Veteran's records do not list diabetes, hypertension, or ischemic heart disease as a cause of death. As such, the clinician opined that it is less likely than not that the Veteran's cause of death is immediately or secondarily linked to any presumptive diagnosis associated with herbicide exposure. No additional medical evidence of record asserts a link between the Veteran's herbicide exposure and cardiomyopathy.

The June 2014 clinician also found no nexus between the Veteran's cardiomyopathy and history of heart murmur. The Veteran's exit examination, dated September 1969, indicates that the Veteran had a history of heart murmur as a child. At the time of the examination, short systolic ejection murmur, grade I/VI, was also noted. The August 2014 VA clinician classified this diagnosis as an asymptomatic innocent heart murmur with no associated pathology, and opined that as a result, it had no relationship to the Veteran's later diagnosis of cardiomyopathy. 

As such, the Board finds no nexus between the Veteran's herbicide exposure Lejeune and his cause of death.

Finally, the Board acknowledges the Appellant's assertion that the Veteran's exposure to water contamination and/or herbicides was causally linked to his colon cancer, which in turn caused or aggravated his fatal cardiomyopathy. The Veteran's history of colon cancer is well-documented throughout the claims file. However, none of the Veteran's medical records indicate a nexus between his service and colon cancer. Further, the evidence of record does not indicate a nexus between the Veteran's colon cancer and his cardiomyopathy. The Veteran's death certificate does not list colon cancer as an immediate or underlying cause of death, or as a significant condition contributing to death but not related to the primary cause. The August 2014 VA clinician also noted the absence of colon cancer on the Veteran's death certificate, and reported that cardiomyopathy is not caused by colon cancer. Accordingly, the clinician concluded that there was no evidence that the Veteran's colon cancer materially or substantially contributed to his death.

As such, the Board finds no nexus between the Veteran's colon cancer and his cause of death.

As the Board has found no nexus between the Veteran's service and his cause of death, entitlement to service connection is not warranted in this case. 





ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service water contamination at Camp Lejeune or to herbicide exposure, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


